Case 3:20-cr-30133-NJR Document 6 Filed 09/08/20 Page 1 of 3 Page ID #19


                                                                                       FIL-ED
                         IN THE UNITED STATES DISTRICT COURT                           SEP -8 2020
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS                     CLERK I.J.S. DISTRICT
                                                                                SOJTHe:RN DISTRICT OF GUU   RT
                                                                                                        ILLINOIS
                                                                                    EAST ST. LOUIS OFFICE
UNITED STATES OF AMERICA,                    )

                              Plaintiff,     )
                                             )
               vs.                           )       CRIMINAL NO. 20-CR-30133-NJR-01

MARRIO D. ROBINSON,                          )
                                             )
                              Defendant.     )

                                  STIPULATION OF FACTS

         Now comes, The United States of America, by Karelia S. Rajagopal, Assistant United

States Attorney for the Southern District oflllinois, who enters into the following Stipulation of

Facts with the Defendant, MARRIO D. ROBINSON, and his attorney, pertaining to the

Defendant's relevant conduct, within the scope of U.S.S.G. § 1 B1.3. The parties hereby stipulate

and agree as foilows:

         1.    MARRIO D. ROBINSON maintained a long-term friendship with a man named

TEREZE L. FENDERSON. On February 5, 2016 the Bureau of Alcohol, Tobacco, and Firearms

(BATF) executed a search warrant at TEREZE L. FENDERSON'S residence and located pounds_

of marijuana along with a semi-automatic pistol. FENDERSON was indicted and later arrested on

September 20, 2017. FENDERSON blamed T.R. for cooperating with law enforcement during the

BATF investigation.

         2.    In the evening hours of October 21, 2017, FENDERSON called MARRIO D.

ROBINSON and asked ROBINSON to accompany him while he travelled to areas of East St.

Louis.

         3.    After midnight, in the early morning hours of October 22, 2017, T.R. was at a party

Spanky ,. s Lounge, located at 1434 Piggott Ave, East St Louis, Illinois. T.R. was standing outside
Case 3:20-cr-30133-NJR Document 6 Filed 09/08/20 Page 2 of 3 Page ID #20
Case 3:20-cr-30133-NJR Document 6 Filed 09/08/20 Page 3 of 3 Page ID #21
